DETAILED ACTION
This office action addresses Applicant’s response filed on 6 September 2022.  Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 13, and 19 have been amended to recite, “the reference edge of each cell is between power rails and ground rails that are respectively positioned wholly within one of the first cell region or the second cell region”, which is not supported by the originally-filed disclosure.  Applicant asserts that support is found at ¶27, 41-43 and Figs. 4, 10, and 11.  Remarks 9.  Figs. 10 and 11 show that the power rails Vdd and Vss extend the full width of the design 1000, and are not “wholly within” any of the first cell regions or second cell regions 1002-1022.
Claim 10 recites a double standard height cell, wherein a height of the first cell region or second cell region is at least double a height of a standard cell, which is not supported by the originally-filed disclosure.  The double standard height cell is disclosed at ¶38 and illustrated in Fig. 11 (cell 1020).  The entire double height cell is double the height of a standard cell.  If, as recited in the claim, each of the first or second regions was double the height of a standard cell, the ‘double standard height cell’ would be a quadruple standard height cell.
Although the claim has been amended to recite that the first and second cell regions together form a double standard height cell, the amendment does not address the problem that the first/second cell regions are required to be double a height of a standard cell.  In fact, the amendment has made the claim limitations contradictory, because the claim requires that the first and second regions together form a double standard height cell, but the first region alone is double a height of a standard cell, or a second region alone is double a height of a standard cell.  In other words, the claim requires both that: 1) both regions combined is a double standard height cell; and 2) just one region in the cell is double the height of a standard cell.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 has been further amended to recite “the power rail or ground rail”, which lacks proper antecedent basis because the claim recites plural “power rails and ground rails”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0148407 to Guo in view of US 2010/0162184 to Penzes.
Regarding claim 1, Guo discloses a device having optimized cell placement (Fig. 1; ¶76), comprising:
a plurality of cells arranged in an area placed in a plurality of rows (Fig. 4), each cell comprising: a first cell region and a second cell region abutting the first cell region, wherein a reference edge is defined where the first cell region and the second cell region abut each other, wherein the reference edge of each cell is aligned with a placement reference edge of each row (Figs. 1 and 5A) and heights of at least a portion of the cells along a single row vary in size in relation to the placement reference edge for at least a portion of the rows; and the heights being defined in a vertical direction relative to the reference edge (Figs. 5-7 and 11).
Guo does not appear to explicitly disclose that the reference edge of each cell is between power rails and ground rails that are respectively positioned, for at least a subset of the plurality of cells, wholly within one of the first cell region or the second cell region.  Penzes discloses these limitations (Figs. 3A, 4A, 4B).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Guo and Penzes, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of positioning power/ground rails within the standard cell boundary to facilitate use of mixed-height cells in a layout.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Guo discloses standard cells of differing heights, and layouts of mixed-height standard cells.  Penzes teaches that power/ground rails should be positioned within the cells to make mixed-height cell layouts easier to arrange.  The teachings of Penzes are directly applicable to Guo in the same way, to reduce the difficulty of arranging Guo’s mixed-height cell layouts.
Regarding claim 2, Guo discloses a pair of power rails configured to provide power to the plurality of cells, within each row a portion of the plurality of cells are arranged such that the reference edge is between the pair of power rails (Figs. 1 and 5A).
Regarding claim 3, Guo discloses that cells of the plurality of cells is placed in a location of the device layout to minimize space between one or more adjacent cells (Fig. 4).
Regarding claim 4, Guo discloses that (i) the first cell region is an N-well and (ii) the second cell region is a P-well (Fig. 5B; ¶30).
Regarding claim 5, Guo discloses that (i) the first cell region and the second cell region form a skewed N cell and (ii) a height of the second cell region is greater than a height of the first cell region (Fig. 7A-B).
Regarding claim 6, Guo discloses that (i) the first cell region and the second cell region form a cell and (ii) a height of the first cell region and a height of the second cell region are equal to each other (Fig. 1).
Regarding claim 7, Guo discloses that (i) the first cell region and the second cell region form a fractional height cell, (ii) a height of the first cell region and a height of the second cell region are equal to each other, and (iii) a height of a combination of the first cell region and the second cell region is a fraction of a height of a standard cell (Fig. 5A-B).
Regarding claim 8, Guo discloses that (i) the first cell region and the second cell region form an elongated cell, (ii) a height of the first cell region and a height of the second cell region are equal to each other, and (iii) a height of a combination of the first cell region and the second cell region is greater than a height of a standard cell (Fig. 5A-B).
Regarding claim 9, Guo discloses that (i) the first cell region and the second cell region form a split double height cell, (ii) the first cell region in combination with the second cell region has a height at least double that of the height of a standard cell height, and (iii) a first portion of the second cell region is positioned above the first cell region and a second portion of the second cell region is positioned beneath the first cell region (Fig. 10, SC34).
Regarding claim 10, Guo discloses that the first cell region and the second cell region together form a double standard height cell, and (i) a height of the first cell region is at least double a height of a standard cell, or (ii) a height of the second cell region is at least double the height of the standard cell (Fig. 5A and 6B; ¶54).
Regarding claim 11, Guo discloses that (i) the first cell region and the second cell region form a skewed P cell and (ii) a height of the first cell region is greater than a height of the second cell region (Figs. 7A-B).
Regarding claim 12, Guo discloses that (i) the first cell region and the second cell region form a skewed P fractional cell and (ii) a height of the first cell region is a fraction of the second cell region (Figs. 7A-B).
Regarding claim 13, Guo discloses a computer-implemented method of generating a device comprising a plurality of cells (¶76), the computer-implemented method comprising:
defining, within a cell library comprising the plurality of cells, a standard height cell (Fig. 5A; ¶76);
defining, within the cell library (¶76), a first cell comprising an N-well and a P-well, wherein a reference edge for the first cell is defined at an edge where the N-well and the P-well abut each other and wherein a total height of first cell is greater than or less than a total height of the standard height cell (Fig. 5B; ¶30); and
fabricating, using the cell library (¶76), the device comprising a portion of the plurality of cells including the first cell, wherein:  the reference edge of the first cell is aligned with a placement reference edge in a row of the device (Fig. 1);  heights of at least a portion of the cells vary in size in relation to the placement reference edge for the row, and the heights being defined in a vertical direction relative to the reference edge (Figs. 5-7 and 11). 
Guo does not appear to explicitly disclose that the reference edge of each cell is between power rails and ground rails that, for at least a subset of the plurality of cells, are respectively positioned wholly within one of the first cell region or the second cell region.  Penzes discloses these limitations (Figs. 3A, 4A, 4B).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Guo and Penzes, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of positioning power/ground rails within the standard cell boundary to facilitate use of mixed-height cells in a layout.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Guo discloses standard cells of differing heights, and layouts of mixed-height standard cells.  Penzes teaches that power/ground rails should be positioned within the cells to make mixed-height cell layouts easier to arrange.  The teachings of Penzes are directly applicable to Guo in the same way, to reduce the difficulty of arranging Guo’s mixed-height cell layouts.
Regarding claim 14, Guo discloses that the first cell comprises at least one of (i) a skewed N cell comprising a first P-well and a first N-well, wherein the first P-well has a corresponding height that is greater than a height of the first N-well, (ii) a cell comprising a second N-well and a second P-well, wherein a height of the second N-well and a height of the second P-well are equal, (iii) a fractional height cell comprising a third N-well and a third P-well, wherein a height of the third N-well and a height of the third P-well are equal, the height of the third N-well is less than the height of the second N-well, and the height of the third P-well is less than the height of the second P-well, (iv) an elongated cell comprising a fourth N-well and a fourth P-well, wherein a height of the fourth N-well is equal to a height of the fourth P-well, the height of the fourth N-well is less than the height of the second N-well, and the height of the fourth P-well is less than the height of the second P-well, (v) an N-only cell comprising a fifth N-well, (vi) a split double height cell comprising a sixth N-well having a height at least double that of the height of second N-well height and at least two P-wells surrounding each edge of the sixth N-well, or (vii) a double standard height cell comprising a seventh N-well and a sixth P-well, wherein a height of the seventh N-well is at least double the height of the second N-well and a height of the sixth P-well is at least double the height of the second P-well (Fig. 5B).
Regarding claim 15, Guo discloses that the plurality of cells comprises at least one of (i) a P-only cell comprising a P-well extending vertically relative to the reference edge, (ii) a skewed P cell comprising a first N-well and a P-well, wherein a height of the first N-well is greater than a height of the P-well, or a skewed P fractional cell comprising a second N-well and a second P-well, wherein a height of the second N-well is a fraction of the second P-well (Figs. 7A-B).
Regarding claim 16, Guo discloses that each cell of the plurality of cells is placed in a location of the device layout to minimize space between an adjacent cell (Fig. 4).
Regarding claim 17, Guo discloses that the first cell is aligned with the other cells with the reference edge being the center of each of the other cells in a row of cells (Fig. 1 and 4).

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Penzes and US 2010/0289111 to Lee. 
Regarding claim 18, Guo does not appear to explicitly disclose defining extender pins connecting a subset of the first cell regions or the second cell regions to an adjacent power rail or an adjacent ground rail.  Lee discloses these limitations (¶46-47).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Guo, Penzes, and Lee, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of providing power connections to cells of differing heights.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Guo discloses a layout having mixed-height cells with power/ground rails.  Lee teaches that mixed-height cells are connected to power/ground rails using extender pins.  The teachings of Lee are directly applicable to Guo in the same way, so that Guo’s layout of mixed-height cells would similarly use extender pins to connect the cells to the rails. 
Regarding claim 19, Guo discloses a device comprising a plurality of cells having varying heights (Fig. 11), each cell comprising a first cell region and a second cell region positioned to abut the first cell region, wherein a reference edge is defined where the first cell region and the second cell region abut each other for each of the cells, and the heights being defined in a vertical direction relative to the reference edge (Figs. 5-7 and 11). 
Guo does not appear to explicitly disclose that for each cell in a first subset of the plurality of cells, the reference edge of each cell is between power rails and ground rails that are respectively positioned wholly within one of the first cell region or the second cell region.  Penzes discloses these limitations (Figs. 3A, 4A, 4B).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Guo and Penzes, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of positioning power/ground rails within the standard cell boundary to facilitate use of mixed-height cells in a layout.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Guo discloses standard cells of differing heights, and layouts of mixed-height standard cells.  Penzes teaches that power/ground rails should be positioned within the cells to make mixed-height cell layouts easier to arrange.  The teachings of Penzes are directly applicable to Guo in the same way, to reduce the difficulty of arranging Guo’s mixed-height cell layouts.
Guo does not appear to explicitly disclose that for each cell in a second subset of the plurality of cells different from the first subset of the plurality of cells, the reference edge of each cell is between power rails and ground rails that do not intersect both of the first cell region and the second cell region and extender pins connect the first cell region and the second cell region to the power rail or ground rail.  Lee discloses these limitations (¶46-47).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Guo, Penzes, and Lee, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of providing power connections to cells of differing heights.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Guo discloses a layout having mixed-height cells with power/ground rails.  Lee teaches that mixed-height cells are connected to power/ground rails using extender pins.  The teachings of Lee are directly applicable to Guo in the same way, so that Guo’s layout of mixed-height cells would similarly use extender pins to connect the cells to the rails.
Regarding claim 20, Guo discloses that for each cell, the first cell region comprises an N-well and the second cell region comprises a P-well (Figs. 5-7).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090. The examiner can normally be reached M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
28 November 2022




/ARIC LIN/            Examiner, Art Unit 2851    




/JACK CHIANG/            Supervisory Patent Examiner, Art Unit 2851